DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. Applicant argues that:
a.) One of ordinary skill in the art would not have been motivated to combine the teachings of Miller and Weichelt because the problem Weichelt is trying to solve is not relevant to the invention of Miller; and
b.) that Examiner’s interpretation of Fig. 1D of Weichelt does not relate to the claimed limitation regarding, “a white point of images viewed through the display on the user side with a D65 illuminant on the world side varies by 0.01 u’v’ or less in a CIELUV color space.”
Regarding a.), In response to applicant's argument that one of ordinary skill in the art would not have been motivated to combine the teachings of Miller and Weichelt because the problem Weichelt is trying to solve is not relevant to the invention of Miller, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, as elucidated in the previous rejection, one of ordinary skill in the art would be motivated to combine the teaching of Weichelt in the device of Miller to improve display by selectively attenuating ring-shaped side peaks of out-of-focus areas. Furthermore, contra Applicant’s allegation that optics for capturing images is not relevant to display art is incorrect, display image from real-world light is exactly related to capturing real world image, since the display is interpreting external light, and thus, functioning as a lens for the eyepiece stack as claimed. Therefore, Applicant’s arguments are not persuasive.
Regarding b.), Applicant argues that figure 1D of Weichelt does not relate to the claimed invention. However, Miller in view of Weichelt is capable of being used to achieve the claimed white point, since the structure of the combination of Miller in view of Weichelt is identical to the claimed device. Thus, figure 1D of Weichelt relates to the intensity of light of the achievable white point of images impingent therethrough. Therefore, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0136471) in view of Weichelt et al. (US 2016/0291230).
Regarding claim 1, Miller discloses a wearable display system (see figures 1A-F and 2D, for instance), comprising: an eyepiece stack (200) having a world side (opposite side of 200 from eyes, left and right) and a user side (side of eyes left, right) opposite the world side, wherein during use a user (eyes, Left and Right) positioned on the user side views displayed images delivered by the wearable display system via the eyepiece stack which augment the user's field of view of the user's environment ([0041]); and an optical attenuator (134, 136) arranged on the world side of the of the eyepiece stack. However, Miller does not expressly disclose the optical attenuator comprising a layer of a birefringent material having a plurality of domains each having a principal optic axis oriented in a corresponding direction different from the direction of other domains, wherein each domain of the optical attenuator reduces transmission of visible light incident on the optical attenuator for a corresponding different range of angles of incidence.
Weichelt discloses a wearable display (see figures 1B-1C, for instance), comprising an optical attenuator (115) comprising a layer of a birefringent material ([0044]-[0045]) having a plurality of domains (211, 212, 213, 214) each having a principal optic axis oriented in a corresponding direction different from the direction of other domains ([0045]), wherein each domain of the optical attenuator reduces transmission of visible light incident on the optical attenuator for a corresponding different range of angles of incidence (see figure 1D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the birefringent material having a plurality of domains as Weichelt in the device of Miller. The motivation for doing so would have been to improve the display by selectively attenuating ring-shaped side peaks of out-of-focus areas of the display unit, as taught by Weichelt ([0007]).
Regarding claim 2, Miller in view of Weichelt discloses the wearable display of claim 1, wherein for an aperture of the eyepiece stack corresponding to an eyebox of the wearable display, a white point of images viewed through the display on the user side with a D65 illuminant on the world side varies by 0.01 Δu′v′ or less in a CIELUV color space for incident angles of 40° or less across an aperture of the display defining the eyebox (see Weichelt fig. 1D).
Regarding claim 3, Miller in view of Weichelt discloses the wearable display of claim 2, wherein the aperture has a diameter in a range from 20 mm to 50 mm (Weichelt [0035]).
Regarding claim 4, Miller in view of Weichelt discloses the wearable display of claim 1, wherein the birefringent material is a liquid crystal material (Weichelt [0060]) and the optical attenuator further comprises a pair of alignment layers on opposing sides of the liquid crystal material, wherein at least one of the alignment layers (Weichelt [0060]) is configured to provide different pretilt angles to the liquid crystal material in different domains of the optical attenuator.
Regarding claim 5, Miller in view of Weichelt discloses the wearable display of claim 4, wherein a polar pretilt angle at a domain intersecting a viewing axis of the wearable display is zero degrees and a polar pretilt angle at least one domain away from the viewing axis is greater than zero (Weichelt [0045]-[0046]).
Regarding claim 6, Miller in view of Weichelt discloses the wearable display of claim 5, wherein at least two domains with nonzero polar pretilt angles have different azimuthal pretilt angles (Weichelt [0046]-[0046]).
Regarding claim 7, Miller in view of Weichelt discloses the wearable display of claim 1, wherein the layer of the birefringent material is a spatially-varying o-plate (see Weichelt figure 1B).
Regarding claim 8, Miller in view of Weichelt discloses the wearable display of claim 1, wherein the layer of the birefringent material comprises domains arranged in a one dimensional pattern, or a two dimensional pattern (see Weichelt figure 1B).
Regarding claim 15, Miller in view of Weichelt discloses the wearable display system of claim 1. Although Miller in view of Weichelt does not expressly disclose wherein the optical attenuator comprises a second layer of birefringent material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second layer of birefringent material, per the rationale of duplication of parts (see MPEP § 2144.04 VI. B.), in order to more precisely control intensity of incoming light.
Claims 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Weichelt, and in further view of Tatzel et al. (US 2012/0169950).
Regarding claim 9, Miller in view of Weichelt discloses the wearable display system of claim 1. However, Miller in view of Weichelt does not expressly disclose wherein the layer of the birefringent material is arranged between a pair of linear polarizers, and the respective pass axes of the pair of linear polarizers are crossed.
Tatzel discloses a wearable display system (see figure 4A, for instance, each birefringent layer (402a, 402b) being arranged between two linear polarizers (302, 304), and the respective pass axes of the pair of linear polarizers are crossed (see fig. 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the birefringent layer / linear polarizer arrangement as Tatzel in the device of Miller. The motivation for doing so would have been to more effectively vary the intensity of light transmission through the filter to precisely control intensity of incoming light, as taught by Tatzel ([0003]).
Regarding claim 10, Miller in view of Weichelt discloses the wearable display system of claim 9, wherein the layer of the birefringent material rotates a polarization state of light transmitted by a first linear polarizer of the pair of linear polarizers on the world side of the optical attenuator (Tatzel Fig. 4A).
Regarding claim 11, Miller in view of Weichelt discloses the wearable display system of claim 10, wherein an amount of rotation of the polarization state varies depending on an angle of incidence of light transmitted by the first linear polarizer of the pair of linear polarizers ([0047]).
Regarding claim 12, Miller in view of Weichelt discloses the wearable display system of claim 11, wherein the light transmitted having large angles of incidence is rotated less than the light transmitted having small angles of incidence (Weichelt Fig. 1D).
Regarding claim 13, Miller in view of Weichelt discloses the wearable display system of claim 8. However, Miller in view of Weichelt does not expressly disclose wherein the optical attenuator comprises a pair of quarter wave plates, the quarter wave plates being disposed on opposite sides of the layer of birefringent material.
Tatzel discloses a wearable display system (see figure 4A, for instance), wherein the optical attenuator comprises a pair of quarter wave plates (402A, 402B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pair of quarter wave plates as Tatzel in the device of Miller, such that the quarter wave plates of Tatzel being disposed on opposite sides of the layer of birefringent material of Miller. The motivation for doing so would have been to more effectively vary the intensity of light transmission through the filter, as taught by Tatzel ([0003]).
Regarding claim 14, Miller in view of Weichelt, and in further view of Tatzel discloses the wearable display system of claim 13, wherein each quarter wave plate (402a, 402b) is arranged relative to a corresponding one of the linear polarizers (302, 304) to form a circular polarizer.
Regarding claim 16, Miller in view of Weichelt discloses the wearable display system of claim 15. However, Miller in view of Weichelt does not expressly disclose wherein the optical attenuator further comprises three linear polarizers, each birefringent layer being arranged between two of the three linear polarizers.
Tatzel discloses a wearable display system (see figure 4A, for instance, each birefringent layer (402a, 402b) being arranged between two of the three linear polarizers (302, 304).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the birefringent layer / linear polarizer arrangement as Tatzel in the device of Miller. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three linear polarizers in combination with two birefringent layers, per the rationale of duplication of parts (see MPEP § 2144.04 VI. B.). The motivation for doing so would have been to more effectively vary the intensity of light transmission through the filter to precisely control intensity of incoming light, as taught by Tatzel ([0003]).
Regarding claim 17, Miller in view of Weichelt, and in further view of Tatzel discloses the wearable display of claim 15, wherein each layer of birefringent material is a spatially-varying o-plate (see Tatzel figure 1D).
Regarding claim 18, Miller in view of Weichelt discloses the wearable display system of claim 17, wherein the optical attenuator comprises a plurality of quarter wave plates (Tatzel 402a, 402b), a pair of the quarter wave plates being arranged on opposite sides of the each layer of birefringent material (416).
Regarding claim 19, Miller in view of Weichelt discloses the wearable display system of claim 1, wherein the optical attenuator comprises two or more stages (Tatzel 402a, 402b), each stage comprising a layer of the birefringent material arranged between a pair of linear polarizers (Tatzel 302, 304), and adjacent stages share a linear polarizer.
Regarding claim 20, Miller in view of Weichelt discloses the wearable display system of claim 1, wherein the layer of birefringent material is a switchable element having variable optical properties comprising a liquid crystal layer between a pair of electrode layers (Tatzel [0023]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/20/2022